Exhibit 10.51

Marchex, Inc.

520 Pike Street, Suite 2000

Seattle, WA 98101

April 21, 2016

Ethan Caldwell

By electronic delivery

Dear Ethan:

I am pleased to provide you in this letter (the “Agreement”) with the AMENDED
AND RESTATED terms and conditions of your continued employment by Marchex, Inc.
(the “Company”). The principal purpose of this Agreement is to consolidate all
of the changes that have been made to your employment terms since you joined the
Company. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them by your Retention Agreement with the Company, and as
subsequently amended to the date of this Agreement (the “Retention Agreement”).

1. Position. The Company agrees to continue to employ you as its General Counsel
and Chief Administrative Officer, with the powers and duties consistent with
such position. You will report to the Chief Executive Officer.

2. Nature of Relationship. Employment at the Company is “at will” and either you
or the Company may terminate the employment relationship at any time and for any
reason or no reason, subject to the provisions of Section 7 below.

3. Compensation. During your employment with the Company, you will receive the
following compensation:

 

  (a) Base Compensation. Your base salary (“Base Salary”) will be at the
annualized rate of $285,000, less applicable withholdings, paid in accordance
with the Company’s normal payroll practices. The Company will review your Base
Salary on an annual basis and such Base Salary may be adjusted at the discretion
of the Compensation Committee of the Board (the “Compensation Committee”).

 

  (b) Target Bonus. You will be eligible to participate in the Company’s Annual
Incentive Plan (or its successor) during each fiscal year you are employed by
the Company. The target bonus amount (the “Target Bonus”) and the specific
objectives for achieving your Target Bonus will be agreed upon with the
Compensation Committee on or before March 31st of the applicable fiscal year.
Unless otherwise determined by the Compensation Committee, your Target Bonus
will be apportioned on the basis of Company fiscal quarters, and the achievement
will be determined following the completion of each fiscal quarter. The Target
Bonus to the extent earned will be paid within seventy (70) days after the end
of each fiscal quarter.



--------------------------------------------------------------------------------

  (c) Change of Control. In the event of a Change of Control, one hundred
percent (100%) of all performance and time based options, restricted stock and
restricted stock units not already vested, shall become immediately vested upon
the occurrence of both (a) a Change of Control, (b) followed by the first to
occur of (i) a termination of your employment by the Company or any successor
thereto without Cause, (ii) a material diminution in the nature or scope of your
duties, responsibilities, authorities, powers or functions that constitutes Good
Reason, or (iii) the twelve month anniversary of the occurrence of the Change of
Control provided that you then remain an employee of the Company or its
successor.

4. Benefits. During your employment with the Company, you will continue to be
eligible for the Company’s general employee benefit programs (subject to any
required employee contributions) which include paid-time off, medical, dental
and vision insurance, life insurance, short-term disability and long-term
disability insurance and participation in the Company’s 401(k) retirement
savings program and the Company’s employee stock purchase plan). Unused vacation
may be carried over each year during your employment or paid to you upon
termination consistent with Company policy and limitations. Notwithstanding the
foregoing, the Company retains the right to change, add or cease any particular
benefit for its employees.

5. Confidentiality. The Company considers the protection of its confidential
information, proprietary materials and goodwill to be very important. Therefore,
as a condition of your employment, you and the Company became parties to a
Confidentiality, Assignment of Inventions and Employment-At-Will Agreement for
Consultants and Employees as of the commencement of your employment, and such
agreement remains in full force and effect.

6. Indemnity. As an executive of the Company, the Company provided you with an
Indemnity Agreement that you and the Company entered into as of the commencement
of your employment, and such agreement remains in full force and effect.

7. Termination and Eligibility for Severance. You will be eligible to receive
the applicable termination and severance benefits set forth in this Section 7,
unless your employment is terminated by the Company for Cause or you resign from
employment other than for Good Reason.

 

  (a) In the event the Company terminates your employment for any reason other
than Cause (which shall not include termination of your employment due to your
death or Disability), or you terminate your employment for Good Reason
(regardless of a Change in Control) in accordance with Section 7(d), and subject
to your execution of a comprehensive release of claims as set forth in
Section 7(c) below, you (or your estate or your successors and assigns, as the
case may be) will be eligible to receive the following severance and related
post-termination benefits:

 

  (i) a lump sum payment equal to one (1) times your then Annual Salary payable
at the time of termination (“Separation Date”), unless the termination of your
employment occurs within twelve months following a Change of Control, in which
case you will receive the benefits under your Retention Agreement;

 

  (ii)

subject to Section 7(e)(ii) and provided that you are eligible for and elect
continuation coverage under the Consolidated Omnibus Budget



--------------------------------------------------------------------------------

  Reconciliation Act of 1985, as amended (“COBRA”), payment by the Company of
its share of medical, dental and vision insurance premiums under COBRA for you
and your dependents for the twelve (12) month period following the Separation
Date or such lesser period as you remain eligible under COBRA, unless the
termination of your employment occurs within twelve months following a Change of
Control, in which case you will receive the benefits under your Retention
Agreement; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of premiums as a
condition of receiving such insurance, you shall be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your dependents immediately prior to the
termination of your employment in order to receive such continued insurance
coverage;

 

  (iv) subject to Section 8, any allowable unreimbursed expenses, any accrued
but unused vacation pay, and any earned but unpaid bonus amounts owing to you at
the time of termination; and

 

  (v) an additional one (1) year of time-based vesting on any unvested options,
restricted stock and restricted stock units as of the Separation Date; provided
that if your termination of employment under this Section 7(a) occurs upon or
following a Change of Control, then Section 3(c) above shall apply. For the
purposes hereof, any equity with performance based vesting will not be
accelerated in accordance with the above additional vesting parameters to the
extent the performance metrics have not been achieved as of the date of
termination.

 

  (b) In the event that your employment terminates due to your death or
Disability, and subject to execution of a comprehensive release of claims as set
forth in Section 7(c) below by you or your legal representative, you (or your
estate or your successors and assigns, as the case may be) will be eligible to
receive the following severance and related post-termination benefits:

 

  (i) subject to Section 7(e)(ii) and provided that you are eligible for and
elect continuation coverage under COBRA, payment by the Company of its share of
medical, dental and vision insurance premiums under COBRA for you and your
dependents for the eighteen (18) month period following your Separation Date or
such lesser period as you remain eligible under COBRA; provided, that if
immediately prior to the date of your death or Disability you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you shall be required to continue contributing towards the cost of
such premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the date of your death or Disability in order to
receive such continued insurance coverage; and

 

  (ii) One hundred percent (100%) of all performance and time-based unvested
options, restricted stock and restricted stock units will immediately vest upon
your Separation Date and will be delivered to you or your estate, as applicable.



--------------------------------------------------------------------------------

  (c) The Company’s provision of the benefits described in Section 7(a) and 7(b)
above will be contingent upon execution by you or your legal representative of a
release of all claims in favor of the Company in a form to be provided by the
Company (the “Release Agreement”), which Release Agreement must be delivered to
the Company within twenty-one (21) days following the termination of your
employment. The lump sum payment described in Section 7(a) above will be made on
the eighth (8th) day following the Company’s receipt of the executed Release
Agreement and the expiration of any revocation period described in the Release
Agreement. The Company will have no further obligation to you in the event your
employment with the Company terminates at any time, other than those obligations
specifically set forth in this Section 7.

 

  (d) The Company may terminate your employment at any time with or without
Cause by written notice to you specifying the date of termination. You may
terminate your employment with or without Good Reason by providing written
notice to the Company at least thirty (30) days prior to the date of
termination, specifying the basis for your claim of Good Reason. If you seek to
terminate your employment for Good Reason, the Company will then have ten
(10) days following its receipt of such written notice to cure the circumstances
giving rise to Good Reason. Upon a termination of your employment for Cause by
the Company or upon your resignation from employment without Good Reason, you
will be entitled to accrued but unpaid base salary and benefits through the date
of termination only and shall not be entitled to any of the termination and
severance benefits described in Sections 7(a) or 7(b).

 

  (e) Definitions and Certain Conditions:

 

  (i) “Disability” means an illness (mental or physical) or accident, which
renders you incapable, after reasonable accommodation, of performing your duties
and such condition is determined by the Chief Executive Officer to be of a
long-term nature.

 

  (ii) Notwithstanding the provisions of Sections 7(a)(ii) and 7(b)(i), as
applicable, if the Company determines, in its sole discretion, that the payment
of such premium subsidies under COBRA would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”), or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing such COBRA premium subsidies, the Company, in its sole
discretion, may elect to instead pay to you on the first day of each month of
the applicable period, a fully taxable cash payment equal to the COBRA premium
subsidy that would otherwise be paid for that month, subject to applicable tax
withholdings if any, for the remainder of the applicable period. In such case,
you may, but are not obligated to, use such taxable cash payment toward the cost
of COBRA premiums.

8. Section 409A of the Code. The parties intend that this Agreement (and all
payments and other benefits provided under this Agreement) be exempt from the
requirements of Section 409A of the Code and the regulations and ruling issued
thereunder (collectively “Section



--------------------------------------------------------------------------------

409A”), to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to such payments, the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Section 409A any other provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:

 

  (a) No amount payable pursuant to this Agreement on account of your
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
you have incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that you are a “specified employee”
within the meaning of Section 409A (determined using the identification
methodology selected by Company from time to time, or if none, the default
methodology) as of the date of your separation from service, no amount that
constitutes a deferral of compensation which is payable on account of your
separation from service shall paid to you before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of your separation
from service or, if earlier, the date of your death following such separation
from service. All such amounts that would, but for this Section 8(a), become
payable prior to the Delayed Payment Date will be accumulated and paid in a lump
sum on the Delayed Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the Delayed Payment Date shall
be paid without delay over the time period originally scheduled, in accordance
with the terms of this Agreement.

 

  (b) It is the intent of the parties to this Agreement that any right you have
to receive installment payments hereunder shall, for all purposes of
Section 409A, be treated as a right to a series of separate payments.

 

  (c) With regard to any provision under this Agreement for reimbursement of
expenses or in-kind benefits, except for any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement that does not constitute a “deferral
of compensation,” within the meaning of Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be deemed to be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense occurred.

 

  (d)

The Company intends that income provided to you pursuant to this Agreement will
not be subject to taxation under Section 409A. However, the Company does not
guarantee any particular tax effect for income provided to you pursuant to this



--------------------------------------------------------------------------------

  Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
you, the Company shall not be responsible for the payment of any taxes,
penalties, interest, costs, fees, including attorneys’ fees, or other liability
incurred by you in connection with compensation paid or provided to you pursuant
to this Agreement.

9. No Mitigation. The parties hereto agree that you will not be required to
mitigate damages in respect of any termination benefit or payment due under this
Agreement, nor will any such benefit or payment be offset by any future
compensation or income received by you from any other source.

10. Provision of Benefits. Should the continuation of any benefits to be
provided to you following the termination of your employment hereunder be
unavailable under the Company’s benefit plans for any reason, the Company will
pay for you to receive such benefits under substantially similar plans from
similar third party providers.

11. Other Agreements. You represent and warrant to the Company that you are not
bound by any agreement with a previous employer or other party which you would
in any way violate by performing your duties as an employee of the Company. You
further represent and warrant that, in the performance of your duties with the
Company, you will not utilize or disclose any confidential information in breach
of an agreement with a previous employer or any other party.

12. Assignment. This Agreement is personal in nature and neither of the parties
hereto will, without the written consent of the other, assign or otherwise
transfer this Agreement or its obligations, duties and rights under this
Agreement; provided, however, that in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company, this
Agreement will, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor will discharge and perform all
of the promises, covenants, duties and obligations of the Company hereunder.

13. General.

 

  (a) Entire Agreement; Modification. This Agreement, together with the
Retention Agreement except as otherwise provided by this Section 13(a), contains
the entire agreement of the parties relating to the subject matter hereof, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth
otherwise herein. This Agreement supersedes any and all prior agreements,
written or oral, between you and the Company regarding the subject matter hereof
including, but not limited to, any employment agreements or offer letters other
than the Retention Agreement. The Retention Agreement shall survive the
execution of this Agreement, except that, in consideration for the Company’s
willingness to enter into this Agreement, the parties to this Agreement hereby
agree that Section 4 (titled “Certain Additional Payments by the Company”) of
the Retention Agreement, which contains certain Excise Tax gross-up provision,
shall terminate and have no force or effect on and following the date of this
Agreement. No modification of this Agreement will be valid unless made in
writing and signed by the parties hereto.



--------------------------------------------------------------------------------

  (b) Severable Provisions. This provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions of this Agreement
will nevertheless be binding and enforceable. Notwithstanding the foregoing, if
there are any conflicts between the terms of this Agreement and the terms of any
Company equity incentive plan document referred to in this Agreement, then the
terms of this Agreement will govern and control. Except as modified hereby, this
Agreement will remain unmodified and in full force and effect.

 

  (c) Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Washington, without regard to the
conflict of laws provisions hereof.

 

  (d) Arbitration.

 

  (i) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement will
be finally settled by binding arbitration in Seattle, Washington, under the
jurisdiction of JAMS, before a single arbitrator appointed in accordance with
the employment arbitration rules of JAMS, modified only as herein expressly
provided. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.

 

  (ii) The decision of the arbitrator on the points in dispute will be final,
non-appealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

 

  (iii) Except as otherwise provided in this Agreement, all the fees and
expenses of the arbitrator will be borne by the Company, and each party will
bear the fees and expenses of its own attorney.

 

  (iv) The parties agree that this Section 13(d) has been included to rapidly
and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section 13(d) will be grounds for dismissal of any
court action commenced by either party with respect to this Agreement, other
than post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order. In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

 

  (v) The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

 

  (e)

Notices. All notices will be in writing and will be delivered personally
(including by courier), sent by facsimile transmission (with appropriate
documented receipt thereof), by overnight receipted courier service (such as UPS
or Federal Express) or sent by certified, registered or express mail, postage
prepaid, to the Company at



--------------------------------------------------------------------------------

  the following address: General Counsel, Marchex, Inc., 520 Pike Street, Suite
2000, Seattle WA 98101, and to you at the address in your then-current
employment records. Any such notice will be deemed given when so delivered
personally, or if sent by facsimile transmission, when transmitted, or, if by
certified, registered or express mail, postage prepaid mailed, forty-eight
(48) hours after the date of deposit in the mail. Any party may, by notice given
in accordance with this paragraph to the other party, designate another address
or person for receipt of notices hereunder.

 

  (f) Counterparts. This Agreement may be executed in more than one counterpart,
each of which will be deemed to be an original, and all such counterparts
together will constitute one and the same instrument.

 

  (g) Survival. All terms of this Agreement, which by their nature extend beyond
its termination, will remain in effect until fulfilled and apply to the parties’
respective successors and assigns.

14. Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

15. Employment. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed to in writing
between you and the Company, you shall not have any right to be retained in the
employ of the Company.

16. Acceptance. You may accept this Agreement by confirming your acceptance in
writing. Please send your countersignature to this Agreement to the Company, or
via e-mail to Peter Christothoulou, which execution will evidence your agreement
with the terms and conditions set forth herein.

 

Very truly yours,      

/s/ Peter Christothoulou

      Name:   Peter Christothoulou       Title:   Chief Executive Officer      
Accepted by:      

/s/ Ethan Caldwell

     

April 21, 2016

Name:   Ethan Caldwell       Date